Exhibit 10.2

JUNIPER NETWORKS, INC.

2015 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the Juniper Networks, Inc.
2015 Equity Incentive Plan (the “Plan”) shall have the same defined meanings in
this Notice of Grant of Restricted Stock Units (the “Notice of Grant”), the
Restricted Stock Unit Agreement set forth in Exhibit A, any special terms and
conditions for your country included in the Country-Specific Appendix attached
hereto as Exhibit B (the “Appendix”) and any other exhibits to these documents
(collectively, this “Agreement”).

Name (“Participant”):             «Name»

Effective ([GRANT_DATE]), Juniper Networks, Inc. (the “Company”) hereby grants
you an Award (this “Award”) of Restricted Stock Units subject to the terms and
conditions of the Plan and this Agreement, as follows:

[Grant ID:]

Number of Restricted Stock Units: [            ]

Each such Restricted Stock Unit is equivalent to one Share of Common Stock of
the Company for purposes of determining the number of Shares subject to this
Award. None of the Restricted Stock Units will be issued (nor will you have the
rights of a stockholder with respect to the underlying Shares) until the vesting
conditions described below are satisfied.

This Award vests as to («SHARES_PERIOD_1») Shares on «VEST_DATE_PERIOD_1», and
the RSU vests thereafter until all of the Shares are vested in accordance with
the specific vesting dates set forth in your online account, subject to your
remaining a Service Provider through such applicable vesting dates.

You acknowledge and agree that this Agreement and the vesting schedule for this
Award does not constitute an express or implied promise of continued employment
or engagement as a Service Provider for the vesting period, for any period, or
at all, and shall not interfere with your right or the Company’s or, if
different, your employer’s right to terminate your relationship as a Service
Provider at any time, with or without cause.

By your acknowledgement and electronic acceptance of the terms of this
Agreement, you agree that this Agreement and the Plan constitute your entire
agreement with respect to this Award and may not be modified adversely to your
interest except by means of a writing agreed by the Company and you. By
electronically accepting this Agreement, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”



--------------------------------------------------------------------------------

Exhibit A

RESTRICTED STOCK UNIT AGREEMENT

1. Grant. The Company hereby grants to Participant an award of Restricted Stock
Units (“RSUs”), as set forth in the Notice of Grant, subject to all of the terms
and conditions in this Agreement, including any special terms and conditions for
your country included in the Country-Specific Appendix attached hereto and the
Plan, which is incorporated by reference.

2. Company’s Obligation to Pay. Each RSU represents the right to receive a Share
on the vesting date. Unless and until the RSUs vest in the manner set forth in
Sections 3 or 4, Participant will have no right to payment with respect to such
RSUs. Prior to actual distribution of Shares pursuant to any vested RSUs, such
RSUs will represent an unfunded and unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company. Any RSUs that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any obligations for Tax-Related Items (as defined in
Section 8). Subject to the provisions of Sections 4 and 8, vested RSUs will be
paid as soon as practicable after vesting, but in each such case within the
period 60 days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of the payment of
any RSUs payable under this Agreement.

3. Vesting Schedule. Subject to Section 4, to Plan Sections 16 and 17 and to any
other relevant Plan provisions, the RSUs awarded by this Agreement will vest in
Participant according to the vesting schedule specified in the Notice of Grant.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of any portion of the RSUs at any time, subject to the
terms of the Plan. In that case, the RSUs will be vested as of the date and to
the extent specified by the Administrator and will be paid as provided in
Section 2 above. The payment of Shares vesting pursuant to this Section 4 will
be paid at a time or in a manner that is exempt from, or complies with, Code
Section 409A.

6. Forfeiture upon Termination as Service Provider. Any RSUs that have not
vested as of the time Participant’s termination as a Service Provider will
immediately cease vesting and revert to the Plan following Participant’s
termination, subject to Applicable Laws.

7. Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

2



--------------------------------------------------------------------------------

8. Tax Obligations.

(a) Tax Withholding.

(i) No Shares issuable on a vesting date will be issued to Participant until
satisfactory arrangements (as determined by the Administrator) have been made by
Participant for the payment of income, employment, social insurance, National
Insurance Contributions, payroll tax, fringe benefit tax, payment on account or
other tax-related items related to Participant’s participation in the Plan and
legally applicable to Participant, including, without limitation, in connection
with the grant, vesting and settlement of the RSU, the subsequent sale of Shares
acquired under the Plan and/or the receipt of any dividends on such Shares
(“Tax-Related Items”) that the Administrator determines must be withheld. If
Participant is a non-U.S. employee, the method of payment of Tax-Related Items
may be restricted by the Appendix.

(ii) The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by (A) withholding from proceeds of the sale of Shares
acquired upon the settlement of the RSU through a sale arranged by the Company
(on Participant’s behalf pursuant to this authorization without further
consent), (B) requiring Participant to pay cash, or (C) reducing the number of
Shares otherwise deliverable to Participant; provided that if the Company
permits Participant to pay cash to satisfy Tax-Related Items and Participant
elects to satisfy Tax-Related Items through the payment of cash and fails to
deliver cash on the vesting date, the Company has the right (but not the
obligation) to satisfy such Tax-Related Items by withholding from proceeds of
the sale of Shares acquired upon the settlement of the RSU through a sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further consent). The Administrator will have discretion to determine
the method of satisfying Tax-Related Items.

(iii) Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by reducing the number of Shares
otherwise deliverable to Participant, for tax purposes, Participant is deemed to
have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

(iv) If Participant is subject to taxation in more than one jurisdiction, the
Company and/or, if different, Participant’s employer (the “Employer”) or former
Employer may withhold or account for tax in more than one jurisdiction.

(v) Regardless of any action of the Company or the Employer, Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
RSUs; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.

(b) Code Section 409A. This Section 8(b) may not apply if Participant is not a
U.S. taxpayer.

 

3



--------------------------------------------------------------------------------

(i) If the vesting of any portion of the RSUs is accelerated in connection with
Participant’s termination of status as a Service Provider (provided that such
termination is a “separation from service” within the meaning of Code
Section 409A) and if (x) Participant is a “specified employee” within the
meaning of Code Section 409A at the time of such termination as a Service
Provider and (y) the payment of such accelerated RSUs will result in the
imposition of additional tax under Code Section 409A if paid to Participant on
or within the 6-month period following Participant’s termination as a Service
Provider, then the payment of such accelerated RSUs will not be made until the
first day after the end of the 6-month period.

(ii) If the termination as a Service Provider is due to death, the delay under
Section 8(b)(i) will not apply. If Participant dies following his or her
termination as a Service Provider, the delay under Section 8(b)(i) will be
disregarded and the RSUs will be paid in Shares to Participant’s estate as soon
as practicable following his or her death.

(iii) All payments and benefits under this Restricted Stock Unit Grant Agreement
are intended to be exempt from, or comply with, the requirements of Code
Section 409A so that none of the RSUs or Shares issuable upon the vesting of
RSUs will be subject to the additional tax imposed under Code Section 409A and
the Company and Participant intend that any ambiguities be interpreted so that
the RSUs are exempt from or comply with Code Section 409A.

(iv) Each payment under this Agreement is intended to be a separate payment as
described in Treasury Regulations Section 1.409A-2(b)(2).

9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
Shares have been issued and recorded on the records of the Company or its
transfer agents or registrars.

10. Acknowledgements and Agreements. Participant’s acceptance of this Agreement
indicates that:

(a) PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THESE RSUS IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED, AND GRANTED THESE
RSUS WILL NOT RESULT IN VESTING.

(b) PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THESE RSUS AND THIS
AGREEMENT DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS
A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY
OR, IF DIFFERENT, THE EMPLOYER (OR ENTITY TO WHICH HE OR SHE IS PROVIDING
SERVICES) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.

 

4



--------------------------------------------------------------------------------

(c) Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this Agreement based on any promises, representations, or inducements
other than those reflected in this Agreement.

(d) Participant agrees that delivery of any documents related to the Plan or
Awards under the Plan, including the Plan, this Agreement, the Plan’s prospectus
and any reports of the Company provided generally to the Company’s stockholders,
may be made by electronic delivery. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company. Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to Participant by contacting the Company in writing in accordance
with Section 13. Participant further acknowledges that Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, Participant understands that Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Participant may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address in accordance with Section 13. Finally, Participant understands
that he or she is not required to consent to electronic delivery of documents.

(e) Participant accepts that all good faith decisions or interpretations of the
Administrator regarding the Plan and Awards under the Plan are binding,
conclusive and final.

(f) Participant agrees that the Plan is established voluntarily by the Company,
it is discretionary in nature, and may be amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan.

(g) Participant agrees that the grant of RSUs is voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted in the past.

(h) Participant agrees that all decisions regarding future Awards, if any, will
be at the sole discretion of the Company.

(i) Participant agrees that he or she is voluntarily participating in the Plan.

(j) Participant agrees that the RSUs and any Shares acquired under the Plan are
not intended to replace any pension rights or compensation.

(k) Participant agrees that the RSUs and Shares acquired under the Plan and the
income and value of same, are not part of normal or expected compensation for
any purpose, including for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments.

 

5



--------------------------------------------------------------------------------

(l) Participant agrees that unless otherwise agreed with the Company, the RSUs
and the Shares subject to the RSUs, and the income and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of a Parent or Subsidiary;

(m) Participant agrees that the future value of the Shares underlying the RSUs
is unknown, indeterminable, and cannot be predicted with certainty;

(n) Participant agrees that, for purposes of the RSUs, Participant’s engagement
as a Service Provider will be considered terminated as of the date Participant
ceases to actively provide services to the Company or any member of the Company
Group (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s engagement agreement, if any).

(o) Participant agrees that any right to vest in the RSUs under the Plan, if
any, will terminate as of the date described in the previous paragraph and will
not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws (including common law, if
applicable) in the jurisdiction where Participant is a Service Provider or under
Participant’s engagement agreement or employment agreement, if any, unless
Participant is providing bona fide services during such time).

(p) Participant agrees that the Administrator has the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of his or her RSUs (including whether Participant may still be considered to be
providing services while on a leave of absence).

(q) Participant agrees that none of the Company, the Employer, or any Parent or
Subsidiary will be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the RSUs or of any amounts due to Participant pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement.

(r) Participant has read and agrees to the Data Privacy Provisions of Section 12
of this Agreement.

(s) Participant agrees that no claim or entitlement to compensation or damages
shall arise from forfeiture of the RSUs resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s service agreement, if any), and in consideration of the grant of
the RSUs to which Participant is otherwise not entitled, Participant irrevocably
agrees never to institute any claim against the Company or any member of the
Company Group, waives his or her ability, if any, to bring any such claim, and
releases the Company and all members of the Company Group from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent

 

6



--------------------------------------------------------------------------------

jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.

11. No Advice Regarding Grant. Neither the Company nor any member of the Company
Group is providing any tax, legal or financial advice, and neither the Company
nor any member of the Company Group is making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan. Nothing
stated in this Agreement or the Plan is intended or written to be used, and
cannot be used, for the purpose of avoiding taxpayer or other penalties.

12. Data Privacy.

(t) Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Award materials by and among, as
applicable, the Employer, the Company and any member of the Company Group for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

(u) Participant understands that the Company, the Employer and members of the
Company Group may hold certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, residency, status, job title, any shares of stock or
directorships held in the Company or the Company Group, details of all
restricted stock units or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (collectively
“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.

(v) Participant understands that Data will be transferred to the Company, any
member of the Company Group, or one or more stock plan service providers as may
be selected by the Company from time to time, which is assisting the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the

 

7



--------------------------------------------------------------------------------

storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her engagement as a Service Provider and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant Participant restricted stock units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

13. Address for Notices. Any notice to be given under the terms of this
Agreement to the Company will be addressed in care of Attn: Stock
Administration, at Juniper Networks, Inc., 1133 Innovation Way, Sunnyvale,
California 94089; to Participant will be provided to the physical or electronic
mail address maintained for Participant in the Company’s records; or in either
case, at such other address as the Company or the Participant, as the case may
be, may hereafter designate in writing.

14. No Effect on Employment. Participant’s employment with the Company or, if
different, the Employer is not affected by this grant of RSUs. Accordingly, the
terms of Participant’s employment with the Company or, if different, the
Employer will be determined from time to time by the Company or, if different,
the Employer, and the Company or the Employer will have the right, which is
hereby expressly reserved, to terminate or change the terms of the employment of
Participant at any time for any reason whatsoever, with or without good cause or
notice.

15. Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

16. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

17. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any

 

8



--------------------------------------------------------------------------------

conditions not acceptable to the Company. The Company will make all reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

18. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

19. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Employee, the Company and all other interested
persons. Neither the Administrator nor any member of the Company Group will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

20. Appendix. The RSUs are subject to any special terms and conditions for
Participant’s country set forth in the Appendix. If Participant relocates to a
country included in the Appendix, the special terms and conditions for that
country will apply to Participant to the extent the Company determines that
applying such terms and conditions is necessary or advisable for legal or
administrative reasons.

21. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

22. Modifications to this Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection to these RSUs,
or to comply with other Applicable Laws.

23. Notice of Governing Law; Venue. This grant of RSUs shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. The parties further agree that any legal
action, suit or proceeding arising from or related to this Agreement shall be
instituted exclusively in the courts of California or the federal courts for the
United States for the Northern District of California and no other courts. The
parties consent to the personal jurisdiction of such courts over them, waive all
objections to the contrary, and waive any and all objections to the exclusive
location of legal proceedings in California or the federal courts for the United
States for the Northern District of California (including, without

 

9



--------------------------------------------------------------------------------

limitation, any objection based on cost, convenience or location of relevant
persons). The parties further agree that there shall be a conclusive presumption
that this Agreement has a significant, material and reasonable relationship to
the State of California.

24. Insider Trading/Market Abuse Laws. Participant acknowledges that, depending
on his or her country, Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell Shares or rights to Shares (e.g., RSUs) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.

25. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.

[Remainder of Page Intentionally Blank]

 

10



--------------------------------------------------------------------------------

Exhibit B

COUNTRY SPECIFIC APPENDIX TO RESTRICTED STOCK UNIT

AGREEMENT

 

11